 



EXHIBIT 10.35
Summary of Director Compensation Arrangements
We currently pay each director who is not employed by us or any of our
affiliates (i.e., all of our directors except for our Chairman, Frank F.
Khulusi) a quarterly retainer of $7,000, plus $2,500 for each regular board
meeting attended in person or telephonically, $1,000 for each special board
meeting attended in person or telephonically and $1,000 for each committee
meeting attended in person or telephonically. We also pay the chairperson of the
Audit Committee of our Board of Directors an additional quarterly retainer of
$3,125 and the chairperson of the Compensation Committee of our Board of
Directors an additional quarterly retainer of $1,250 for serving in such
capacities. Directors who are employed by us or any of our affiliates are not
paid any additional compensation for their service on our Board of Directors. We
reimburse each of our directors for reasonable out-of-pocket expenses that they
incur in connection with attending board or committee meetings. We have entered
into indemnification agreements, a form of which is attached as an exhibit to
our Annual Report on Form 10-K for the year ended December 31, 2007, with each
of our directors.
Our directors are also eligible to participate in our 1994 Stock Incentive Plan,
as amended, which is administered by our Compensation Committee under authority
delegated by our Board of Directors. The terms and conditions of option and
stock bonus grants to our non-employee directors under our 1994 Stock Incentive
Plan, as amended, are determined in the discretion of our Compensation
Committee, and must be consistent with the terms of the 1994 Stock Incentive
Plan, as amended, which is filed as an exhibit to the accompanying Annual Report
on Form 10-K.
The compensation arrangements we have with our directors are reviewed and may be
modified from time to time by our Board of Directors.

 

 